                                                                                             .
                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC#:               ..

 ISAIAH MONTGOMERY,
                                                            D.\TE FILED:     t;'/, / /9
                                                                                I



                                 Plaintiff,
                                                                  19-cv-1558 (NSR)
                     -against-
                                                                       ORDER
 ERT DANIEL CAPPELLI ET AL.,

                                 Defendant.

NELSON S. ROMAN, United States District Judge:

       Plaintiff, Isaiah Montgomery, proceeding pro se in this Section 1983 action against ERT

Daniel Cappelli, ERT Cintron, CO Artchi, ERT Worsdale, Lt. Rothman, C.O. Oriani, Carl E.

DuBois, and Orange County Correctional Facility (collectively, "Defendants"), filed a motion for

the appointment of pro bono counsel. (ECF No. 16.)

       Unlike in criminal proceedings, the Court does not have the power to obligate attorneys to

represent indigent pro se litigants in civil cases. See Mallard v. US. Dist. Court for the S. Dist. of

Iowa, 490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(l), the Court may,

at its discretion, order that the Pro Se Office request an attorney to represent an indigent litigant

by placing the matter on a list circulated to attorneys who are members of the Court's pro bono

panel. See Palacio v. City ofNew York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

       The Second Circuit set forth the standards governing the appointment of counsel in pro se

cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877

F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986).

These cases direct the district courts to "first determine whether the indigent' s position seems

likely to be of substance," Hodge, 802 F.2d at 61, and then, if this threshold is met, to consider

"secondary criteria," including the prose litigant's "ability to obtain representation independently,
and his ability to handle the case without assistance in the light of the required factual investigation,

the complexity of the legal issues, and the need for expertly conducted cross-examination to test

veracity." Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392 (quoting Hodge, 802 F.2d

at 61-62). "Even where the claim is not frivolous, counsel is often unwarranted where the

indigent's chances of success are extremely slim," and the Court should determine whether the pro

se litigant's "position seems likely to be of substance," or shows "some chance of success."

Hodge, 802 F.2d at 60-61.

        Plaintiffs instant request for pro bono counsel cannot be granted at such an early stage in

the litigation. This case only commenced three months ago on February 19, 2019. (ECF No. 1.)

Plaintiffs application for appointment of pro bono counsel is his first request. Defendants have

not answered nor filed any motions in this case. In short, this case is in its absolute infancy, with

no discovery nor motion practice having ensued. At this early stage in the proceedings, there is no

indication that Plaintiffs position shows a strong chance of success or that the legal issues in this

case are particularly complex. Additionally, the Court cannot conclude that Plaintiff is unable to

handle the case without assistance, although this conclusion may change as the action progresses.

        Therefore, because the Court does not find any circumstances which warrant the

appointment of pro bono counsel at this time, Plaintiffs motion is DENIED without prejudice to

renewal at a later stage in the proceedings. The Clerk of Court is respectfully directed to terminate

the motion at ECF No. 16 and mail a copy of this Order to Plaintiff at his address as listed on ECF

and to show proof of service.

 Dated:    May 9, 2019
           White Plains, New York

                                                               ;NELSON S. R()fy'IAN
                                                              limted.StatesDistrict Judge
